Court of Appeals
                                              Third District of Texas
                                              P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                     www.txcourts.gov/3rdGoa.aspx
                                                           (512) 463-1733




JEFF L. ROSE, CHIEF JUSTICE                                                         JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON B0URLAND, JUSTICE
                                             Mardr5T2015


The Honorable Velva L. Price
Civil District Clerk
Travis County Courthouse
P.O.Box 1748
Austin, TX 78767
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number:       03-12-00497-CV
         Trial Court Case Number:       D-1 -GN-10-004145

Style:    Edwin K. Lang
          v. Texas Department of Public Safety and Steven C. McCraw, Director of Texas Dept.
          of Public Safety


Dear Honorable Velva L. Price:


        The Third Court of Appeals has issued the mandate in this cause. Therefore, I am returning
the following original exhibits:

         Joint Exhibit 1 (2 boxes of administrative record).


                                                       Very truly yours,

                                                          frnt.
                                                       Jeffrey D. Kyle, Clerk


                                                      Filed in The District Court
                                                       of Travis County, Texas

                                                            MAR I 2 2015
                                                                                      Mt
                                                     At                        __M.
                                                     Velva L. Price, District Clerk